Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to the independent claim 1, the closest prior art of record, the combination of Ramany (US 20060112247 A1) and Greenfield (US 20190095104 A1), teaches the limitations of prior claim 1 as described in the Office Action dated 01/19/2021, but fails to teach the amended limitations of claim 1, specifically the:
“determine, in response to determining that the second write usage data and the third write usage data do not exceed the at least one second metric associated with the first write usage data by the second threshold, whether the first write usage data, the second write usage data, and the third write usage data indicate that a first write usage threshold for the first write usage configuration has been exceeded; 
remap, in response to determining that the first write usage data, the second write usage data, and the third write usage data indicate that the first write usage threshold for the first write usage configuration has been exceeded, the host from the first storage device to the second storage device.”

Independent claims 7 and 14 is allowable for similar reasons. 
Claims 2-6 depend from claim 1 and are allowable based on their dependence on the allowed base claim.
Claims 8-13 depend from claim 7 and are allowable based on their dependence on the allowed base claim.
Claims 15-20 depend from claim 14 and are allowable based on their dependence on the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136